DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations.

A lighting apparatus for a motor vehicle, comprising: a light module, wherein the light module comprises: a laser light source for generating laser light, wherein the laser light source comprises one or more laser diodes, and an optical device on which the laser light is incident and which is configured such that the optical device generates a predefined symbol arrangement in an area surrounding the motor vehicle, wherein the optical apparatus comprises one or more holographic optical elements which are substantially non-absorbent to the laser light and which are configured to produce interference of the laser light by phase modulation thereof in order to generate the predefined symbol arrangement, wherein a total surface area of the one or more holographic optical elements in plan view is between 25 mm2 and 500 mm2, and wherein the one or more holographic optical elements comprise one or more diffractive optical elements.

A lighting apparatus for a motor vehicle, comprising: a light module, wherein the light module comprises: a laser light source for generating laser light, wherein the laser light source comprises one or more laser diodes, and an optical device on which the laser light is incident and which is configured such that the optical device generates a predefined symbol arrangement in an area surrounding the motor vehicle, wherein the optical apparatus comprises one or more holographic optical elements which are substantially non-absorbent to the laser light and which are configured to produce interference of the laser light by phase modulation thereof in order to generate the predefined symbol arrangement, wherein the light module is configured such that the laser light of the laser light source is directed to the optical apparatus with interposition of one or more optical fibers.

A lighting apparatus for a motor vehicle, comprising: a light module, wherein the light module comprises: a laser light source for generating laser light, wherein the laser light source comprises one or more laser diodes, and an optical device on which the laser light is incident and which is configured such that the optical device generates a predefined symbol arrangement in an area surrounding the motor vehicle, wherein the optical apparatus comprises one or more holographic optical elements which are substantially non-absorbent to the laser light and which are configured to produce interference of the laser light by phase modulation thereof in order to generate the predefined symbol arrangement, wherein the optical device comprises, in addition to the one or more holographic optical elements, one or more further optical elements which follow the one or more holographic optical elements in the beam path of the laser light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/            Primary Examiner, Art Unit 2875